MARTIN (Harry C.), Judge.
The directed verdicts in favor of the defendants should be affirmed because the plaintiffs’ failure to have a lighted headlamp as required by law constitutes contributory negligence as a matter of law.
N.C.G.S. 20-129(c) provides:
Headlamps on Motorcycles. — Every motorcycle shall be equipped with at least one and not more than two headlamps which shall comply with the requirements and limitations set forth in G.S. 20-131 or 20-132. The headlamps on a motorcycle shall be lighted at all times while the motorcycle is in operation on highways or public vehicular areas.
The section of N.C.G.S. 20-131 pertinent to this appeal provides:
(a) The headlamps of motor vehicles shall be so constructed, arranged, and adjusted that . . . they will at all times mentioned in G.S. 20-129, and under normal atmospheric conditions and on a level road, produce a driving light sufficient to render clearly discernible a person 200 feet ahead [amended to 400 feet in 1979] ....
We note that although the above quoted statute does not define “headlamp,” it demands not only that a headlamp “produce a driving light sufficient to render clearly discernible a person 200 feet ahead,” but that it be “so constructed, arranged, and adjusted” to produce such visibility. (Emphasis added.) From this requirement one must conclude that the General Assembly intended that a headlamp be a certain type of specifically designed and positioned light, not merely any object which would illuminate the road for a minimum distance. Webster’s Third New International Dictionary 1042 (1971) refers the definition of “headlamp” to “headlight ...: a light usu. having a reflector and special lens and mounted on the front of a ... *43motor vehicle for illuminating the road ahead.” A flashlight taped on the handlebars of a motorcycle does not meet the qualifications implicit in the definition or the common usage of the term headlamp.
If the General Assembly had intended for motorcycles to be equipped with merely any type of temporary light of the requisite power, it would not have used the term “headlamp,” but rather would have employed language similar to that which requires bicycles to “be equipped with a lighted lamp on the front thereof .... ” N.C. Gen. Stat. 20-129(e) (emphasis added). While the statute does not expressly describe the specifications for headlamps, it differentiates them from lamps on bicycles (N.C.G.S. 20-129(e)), rear lamps (N.C.G.S. 20-129(d)), lights on other vehicles (N.C.G.S. 20-129(f)), spot lamps (N.C.G.S. 20-130(a)), and auxiliary driving lamps (N.C.G.S. 20-130(b)). N.C.G.S. 20-131(b) specifies the level to which the beam of the headlamp must be adjusted. This would imply a permanently adjusted fixture, not a make-shift attachment.
“The lights required by our statute [N.C.G.S. 20-129] serve two purposes: first, to enable the operator of the automobile to see what is ahead of him; second, to inform others of the approach of the automobile.” Reeves v. Campbell, 264 N.C. 224, 227, 141 S.E.2d 296, 298 (1965). The fact that N.C. G.S. 20-129(c) requires motorcyclists to have their headlamps lighted “at all times while the motorcycle is in operation on highways or public vehicular areas” emphasizes the importance of the warning function with regard to this type of motor vehicle. A motorcycle’s size and potential speed make it more difficult for other drivers to identify readily, and the absence of a standard lighted headlamp can make its approach dangerously deceptive. It seems reasonable to conclude that the framers of the statute intended motorcycles to be equipped with headlamps similar to those required for use on automobiles, which are controlled by safety regulations promulgated by the Commissioner of Motor Vehicles pursuant to N.C.G.S. 20-183.8. No one would argue that an automobile with flashlights taped to its body was “equipped with headlamps.” There is no reason to define a headlamp more broadly with regard to a motorcycle.
The plaintiffs concede that the motorcycle on which they were riding did not have a functioning headlamp, but rather *44that a flashlight was attached as a substitute for a headlamp. N.C.G.S. 20-129(c) does not provide for headlamp substitutes, however powerful or reasonable. A “statute prescribes the standard, and the standard fixed by the Legislature is absolute — No person is at liberty to adopt other methods and precautions which in his opinion are equally or more efficacious to avoid injury.” Aldridge v. Hasty, 240 N.C. 353, 360, 82 S.E. 2d 331, 338 (1954). The issue is not whether the flashlight employed was adequate to illuminate the road for 200 feet, but whether the plaintiffs’ motorcycle had a lighted headlamp at all. The plaintiffs have admitted that it did not. Violation of N.C.G.S. 20-129 constitutes negligence as a matter of law. Reeves v. Campbell, supra; Thomas v. Motor Lines, 230 N.C. 122, 52 S.E. 2d 377 (1949).
Plaintiff Bigelow has conclusively established his contributory negligence by his pleadings. In his complaint Bigelow alleged that Johnson “failed to have adequate lights on said vehicle to apprise him adequately of things and conditions in the road ahead of him that was or likely would be a danger in operating said motorcycle.” Bigelow is bound by this allegation. See Davis v. Rigsby, 261 N.C. 684, 136 S.E. 2d 33 (1964). In addition, Bigelow testified that he suggested the use of the flashlight and assisted in attaching it to the motorcycle. He admitted that he voluntarily and with full knowledge rode with Johnson: “I didn’t have to go on that trip, but I wanted to go with him.” A passenger is required to exercise due care for his own safety. Atwood v. Holland, 267 N.C. 722, 148 S.E. 2d 851 (1966). Failure to do so is contributory negligence.
[T]he consensus of opinion ... is to the effect that one who voluntarily places himself in a position of peril known to him fails to exercise ordinary care for his own safety and thereby commits an act of continuing negligence which will bar any right of recovery for injuries resulting from such peril.
The guest cannot acquiesce in negligent driving and retain a right to recover against the driver for resulting injuries therefrom.
Bogen v. Bogen, 220 N.C. 648, 651-52, 18 S.E.2d 162, 164 (1942). Bigelow was unquestionably contributorily negligent for riding *45with Johnson on a motorcycle that was not equipped with a headlamp.
The defendant driver had a right to assume until contrary notice that an approaching vehicle would be properly equipped to warn him of its approach. See White v. Lacey, 245 N.C. 364, 96 S.E. 2d 1 (1956). The plaintiffs’ negligence excused the defendant driver’s failure to see the approaching motorcycle. Because this negligence was the actual cause of defendant’s inability to see plaintiffs’ approach and thereby avoid the collision, there is no issue as to proximate causation. In view of our decision that plaintiffs were contributorily negligent as a matter of law, we consider it unnecessary to discuss their other assignments of error. The trial court was correct in granting defendants’ motions for directed verdict because the uncon-troverted evidence that the plaintiffs did not use a headlamp precludes their recovery.
Affirmed.
Judge Wells concurs.
Judge Webb dissents.